DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al, US Patent Application Publication 2004/0201096

Regarding claim 19, Iijima teaches a structure in which metal thin films 24s/10 are formed on respective surfaces of a plurality of elements 24 and 4/6/8/12 such that the plurality of elements are bonded via the metal thin films, the structure comprising a resin layer 4 disposed between at least one of the plurality of elements and the metal thin film, and a surface of the resin layer is smoothed (as shown in figure 3B).


In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al, US Patent Application Publication 2004/0201096 in view of Ovshinsky et al, US Patent 4,646,266.

Regarding claim 1, Iijima teaches a manufacturing method of a structure in which a plurality of elements are bonded, the manufacturing method comprising applying a liquid resin 4 (liquid polyimide resin [0154]) to a surface of at least one of the plurality of elements 6/8/20C (figure 2D); forming a resin layer by curing the liquid resin [0144]; forming a metal thin film 10 on a surface of the resin layer (figure 2F); forming another metal thin film 24a on a surface of another element 24 (figure 3B); and tightly attaching and bonding the metal thin film of the at least one element and the metal thin film of the other element (figure 3B).

Iijima fails to teach smoothing a surface of the liquid resin by surface tension of the applied liquid resin.

However, according to the reference of Ovshinsky teaches that since liquid polyimide has a high surface tension, it will cause this surface to flatten, or smooth out (see column 10, lines 49-53).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ovshinsky with that of Iijima because it 

Regarding claim 2, Iijima teaches the resin layer has elasticity (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Regarding claims 3 and 4, Iijima teaches the plurality of elements 6/8 are semiconductors (Note: they are semiconductor electrodes bumps 6 and etching barrier layers 8. Figure 3B)

Regarding claims 5 and 6, Iijima in view of Ovshinsky teaches at least one of the semiconductors comprises a plurality of electrodes 6 protruding from a surface of the at 8 for a predetermined length; and the liquid resin is applied between the plurality of electrodes, and the surface of the liquid resin is smoothed by surface tension of the liquid resin such that distal end surfaces of the plurality of electrodes and the surface of the liquid resin are in the same plane (as shown in figures 2D-E).

Regarding claim 10, Iijima teaches a manufacturing method of a structure in which a plurality of elements are bonded, the manufacturing method comprising applying a liquid resin 4 to surfaces of the plurality of elements 6/8/20C (figure 2D), forming resin layers by curing the liquid resin [0154]; forming a metal thin film 10 on a surface of each of the resin layers (figures 2E and 2F); and tightly attaching and bonding the metal thin films of the plurality of elements to one another (figure 3B).

Iijima fails to teach smoothing surfaces of the liquid resin using surface tension of the applied liquid resin.

However, according to the reference of Ovshinsky teaches that since liquid polyimide has a high surface tension, it will cause this surface to flatten, or smooth out (see column 10, lines 49-53).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ovshinsky with that of Iijima because it 

Regarding claim 11, Iijima teaches the resin layers have elasticity (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.)

Regarding claims 12 and 13, Iijima teaches the plurality of elements 6/8 are semiconductors (Note: they are semiconductor electrodes bumps 6 and etching barrier layers 8. Figure 3B)

Regarding claims 14 and 15,Iijima teaches at least one of the semiconductors comprises a plurality of electrodes 6 protruding from a surface of the at least one 8 for a predetermined length; and the liquid resin is applied between the plurality of electrodes, and the surface of the liquid resin is smoothed by surface tension of the liquid resin such that distal end surfaces of the plurality of electrodes and the surface of the liquid resin are in the same plane (as shown in figures 2D-E).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima and Ovshinsky as applied to claims 1 and 10 above, and further in view of Smoak et al, US Patent Application Publication 2002/0123228 

Regarding claims 7 and 16, Iijima and Ovshinky fail to teach the metal thin film of the at least one element is bonded to the metal thin film of the other element using atomic diffusion and the metal thin film of at least one of the plurality of elements is bonded to the metal thin film of another element using atomic diffusion.

Smoak teaches the metal thin film of the at least one element is bonded to the metal thin film of the other element using atomic diffusion and the metal thin film of at least one of the plurality of elements is bonded to the metal thin film of another element using atomic diffusion [0008] as a known means of bonding a wire to an electrode pad.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smoak with that of Iijima and Ovshinsky because atomic diffusion is one of several generally-known means of attaching a wire to an electrode pad.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 10 above, and further in view of Ito et al, US Patent 6,333,206.


Regarding claim 19, Iijima fails to teach the at least one element is a semiconductor chip, and the resin layer has a surface roughness lower than that of the other element to be bonded.

However, Ito teaches that resins 13 may also be used between electrodes 2 of a semiconductor chip 1 (figure 6). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito with that of Iijima because it is also known in the art that semiconductor chips may use resins between their electrodes as protection barriers for said electrodes.

Iijima and Ito fail to teach the resin layer has a surface roughness lower than that of the other element to be bonded.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would .


Allowable Subject Matter

Claims 8, 9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899